                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


Kelly Borden,
                                                Case No. 21-cv-0923 (SRN/HB)
              Plaintiff,

v.                                              ORDER DISMISSING CASE

First Unum Life Insurance Company,

              Defendant.


      The Court having been advised that the above case has been settled [Doc. No

7], IT IS ORDERED that

      This action is hereby dismissed, with prejudice, the court reserving

jurisdiction for sixty (60) days to permit any party to move to reopen the action, for

good cause shown, or to submit and file a stipulated form of final judgment.


Dated: June 30, 2021
                                              s/Susan Richard Nelson
                                              SUSAN RICHARD NELSON
                                              United States District Court
